Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest a method or an apparatus for generating an accuracy-improved demographic impression distribution including, in a combination of features as recited in the claim, the features of generating a reference demographic impression distribution based on ones of logged impressions at the first server corresponding to a first client devices, the reference demographic impression distribution representative of reference impression counts distributed across different demographic segments; access an inaccurate demographic impression distribution representative of first impression counts distributed across the different demographic segments generated by a second server of a database proprietor;- 63 -PATENT 20004/81179558US01determining based on the inaccurate demographic impression distribution, an estimated demographic impression distribution representative of second impression counts distributed across the different demographic segments; determine a first matrix representative of element-wise multiplication between a constraint matrix and a first transpose matrix of the estimated demographic impression distribution; determining a second matrix by multiplying the first matrix with a second transpose matrix of the constraint matrix; determining based on the second matrix, an error indicator indicative of an error associated with the estimated demographic impression distribution; and generating an .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon disclosing correction of errors in audience measurements, is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuong D Ngo whose telephone number is (571)272-3731. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270 3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 


/CHUONG D NGO/Primary Examiner, Art Unit 2182